Name: 85/59/EEC: Commission Decision of 19 December 1984 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  plant product;  marketing
 Date Published: 1985-01-26

 Avis juridique important|31985D005985/59/EEC: Commission Decision of 19 December 1984 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 023 , 26/01/1985 P. 0044 - 0045*****COMMISSION DECISION of 19 December 1984 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) (85/59/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 80/1141/EEC (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the Federal Republic of Germany, Whereas, under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1982 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1984, no longer subject to any marketing restrictions relating to the variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Federal Republic of Germany has applied for such authorization for a certain number of varieties of different species; Whereas the varieties concerned of maize, in respect of the value for cultivation and use, have not been the subject of official growing trials in the Federal Republic of Germany in view of the German application; Whereas the variety of oats concerned are of the winter type; whereas the varieties of maize concerned have an FAO maturity class index over 350; whereas it is well known that the varieties of winter oats and the varieties of maize which have an FAO maturity class over 350 are at present not yet suitable for cultivation in view of all the kinds of utilization in the Federal Republic of Germany (second subparagraph of Article 15 (3) (c) of the said Directive); Whereas, in respect of the varieties Argona (perennial rye-grass) and Isba (maize), the results of the trials show that in the Federal Republic of Germany, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, they are not sufficiently uniform in certain characteristics (Article 15 (3) (a), third case, of the said Directive); Whereas, in respect of the varieties Argona (perennial rye-grass) and Caramba (Italian ryegrass) the results of the trials show that in the Federal Republic of Germany, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, they are not distinct from other varieties accepted there (first case of Article 15 (3) (a) of the said Directive); Whereas it is impossible to complete examination of the variety Balder (meadow fescue) before the time limit specified in Article 15 (1) of the said Directive; Whereas the time limit specified in Article 15 (1) of the abovementioned Directive should therefore, where the Federal Republic of Germany is concerned, be extended for an appropriate period to allow it to prepare the necessary information on these varieties (Article 15 (7) of the above Directive); Whereas, therefore, the application of the Federal Republic of Germany in respect of these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1985 common catalogue of varieties of agricultural plant species: I. Fodder plants: 1. Lolium multiflorum Lam. Caramba; 2. Lolium perenne L. Argona. II. Cereals: 1. Avena sativa L. Bardsey Bulwark Lidia Oyster 2. Zea mays L. Ambassador Apes G 4300 Arta Brenta Chameleon T 1058 Cargicora Pila Realgan Teseo Ustica Albatross T 1069 Audax Cargitorid Cargivigo Elephant TX 111 Filicudi Lanario LG 52 Roberta Sapor Sire Smart Sonor Sponsor Tronto Adamello Admiral Costal Dragon TXS 115A Eldorado Fert Master Max Mohican Premier Sultan Tantalo Tolle Daiamond Emirato Gigas Girifalco LG 66 Melior Pegaso Senior Spider TXS 119 Tornado Giraffe T 1230 Silco Isba Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The Federal Republic of Germany shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 The time limit specified in Article 15 (1) of Directive 70/457/EEC is, where the Federal Republic of Germany is concerned, extended from 31 December 1984 to 31 March 1985 in respect of the following variety: Fodder plants: - Festuca pratensis Huds. - Balder Article 5 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 19 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27.